Citation Nr: 1044941	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1974 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), in which the benefit sought on appeal was denied. 

In November 2009, the Veteran testified before the undersigned in 
a videoconference hearing while the Board was seated at the 
Central Office in Washington, District of Columbia.  A copy of 
the hearing transcript has been associated with the claims 
folder. 

In June 2010, Board remanded the matter on appeal for additional 
development.  Pursuant to the Board's remand instructions, the 
Veteran was afforded a July 2010 VA psychiatric examination and a 
July 2010 VA social and industrial examination.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's depression is related to his service-connected 
disabilities. 




CONCLUSION OF LAW

The Veteran's depression is secondary to his service-connected 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), requires VA to assist a claimant at the time 
that he or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they must 
do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

Here, in view of the Board's favorable decision to grant service 
connection for depression as secondary to his service-connected 
disabilities, any further discussion as to any lapses in duties 
to assist and notify, or regarding whether the Veteran was 
prejudiced by any such lapses, would serve no useful purpose.  
Accordingly, the Board may procede with a discussion of the 
merits of the Veteran's claim.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The Veteran's depression is not classified as a 
psychosis.  Accordingly, it is not a disorder for which service 
connection may be granted on a presumptive basis.  See 38 C.F.R. 
§ 3.384 (2010); 71 Fed. Reg. 42,758-60 (July 28, 2006).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- connected.  
38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). " A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service- connected disability.  
38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Veteran contends that he has a depression disorder that stems 
directly from his multiple service-connected disabilities 
(splenectomy, degenerative arthritis in the right knee, residual 
scars, residuals of gunshot wound to the chest and the colon).   
He asserts that he is depressed because of his inability to work 
as a result of physical limitations related to his service-
connected disabilities.  The Veteran states that he feels 
worthlessness because he cannot work and that he does not feel 
functional because all he has ever done is work.  The Veteran 
attributes his feelings of depression to his various medical 
conditions, including his service-connected disabilities.  He 
therefore argues that he is entitled to service connection for 
depression.  Alternatively, he asserts that his service-connected 
disabilities have aggravated his depression.

The Veteran's service treatment records are negative for any 
diagnosis or treatment of any psychiatric disorder.  On 
examination prior to separation from service, no psychiatric 
disability was found.  As the Veteran did not receive any 
treatment for any psychological complaints, and no abnormality 
was noted on separation, the Board finds that the weight of the 
evidence does not establish chronicity in this case.  38 C.F.R. § 
3.303.

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of his depression.  38 
C.F.R. § 3.303(b).

Post-service clinical records demonstrate that the Veteran was 
initially diagnosed with depression in 2004.  It is not clear 
from the associated treatment record to what the Veteran's 
depression was attributed.  A December 2006 mental status 
examination report shows that the Veteran's depression was felt 
to be secondary to his trouble with unemployability andto his 
various medical conditions.  

Subsequent clinical records dated through March 2009 show that 
the Veteran reported experiencing a depressed mood, feelings of 
hopelessness, and other psychiatric symptomatology associated, in 
part, with his medical conditions and his inability to work. 

The record contains two medical opinions that touch and concern 
the issue of whether the Veteran's depression is related to his 
service-connected disabilities.  The first medical opinion comes 
from a July 2010 VA psychiatric examination.  In that examination 
report, the VA psychiatric examiner opined that the Veteran's 
depression was not caused or significantly exacerbated by any of 
his service-connected disabilities.  The VA psychiatric examiner 
felt that the Veteran's depression was associated with social, 
familial and financial stressors, and with his nonservice-
connected renal cancer, rather than with his service-connected 
disabilities.  The examiner reasoned that in treatment the 
Veteran most frequently cited factors other than his service-
connected disabilities as responsible for his depression, and for 
this reason, his depression was not likely related to his 
service-connected disabilities.

The second opinion is found in a July 2010 VA social and 
industrial examination.  In that examination report, the VA 
examiner concluded that the Veteran's depression was likely 
related to his history of chronic pain associated with his 
service-connected right knee disability.  That examiner reasoned 
that although the Veteran had many psychosocial stressors that 
were unrelated to his service-connected disabilities, his history 
of and continued complaints of chronic pain related to his 
service-connected disabilities were more than likely also a 
contributing factor to his depression.

Based upon these conflicting opinions, the Board finds that the 
evidence of record is in equipoise on whether there is a 
medically sound basis to associate the Veteran's depression with 
his service-connected disabilities.  

The record contains conflicting opinions regarding the etiology 
of the Veteran's depression, and whether there is a medically 
sound basis to associate it with his service connected 
disabilities.  The Board finds that neither of the medical nexus 
opinions is more probative than the other opinion.  Rather, each 
medical opinion is supported by some reasoned analysis of medical 
facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 
(2008) (the most of the probative value of a medical opinion 
comes from the rationale that the examiner provided in support of 
his/her medical opinion).  Here, the medical nexus opinions in 
this case are at least in equipoise.  See Owens v. Brown, 7 Vet. 
App. 467 (1993) (VA is free to favor one medical opinion over 
another provided if there is an adequate basis for doing so).  

Additionally, the Board finds that the Veteran has credibly 
testified that he has experienced symptoms of depression since he 
became unemployed because of physical limitation associated with 
his service-connected disabilities.  The Veteran is competent to 
provide lay statements about facts concern his claim, such as the 
onset of his symptoms and the stressors associated with his 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

After a review of the evidence, and given the Veteran's credible 
and consistent testimony that he feels depressed because of his 
inability to work due to physical limitation associated with his 
service-connected disabilities, the Board finds that the evidence 
is at least in relative equipoise on the question of whether the 
Veteran's depression is secondary to his service-connected 
disabilities.  

Resolving reasonable doubt in the Veteran's favor, as is required 
by law, the Board finds that the criteria for service connection 
for depression as secondary to service-connected disabilities are 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service 
connection for depression is warranted.  


ORDER

Service connection for depression as secondary to service-
connected disabilities is granted. 



____________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


